                Case 1:18-cv-02233-CM Document 29 Filed 01/16/19 Page 1 of 1


                                                                  Littler Mendelson, P.C.
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Kevin K. Yam
                                                                  212.583.2674 direct
                                                                  212.583.9600 main
January 16, 2019                                                  kyam@littler.com




VIA ECF

Chief Judge Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street, Room 2550
New York, New York 10007

Re:      Hermenejildo Tepi, et al. v. The City Bakery, LLC, et al.
         Case No. 18-cv-02233

Dear Judge McMahon:

This firm represents Defendants The City Bakery, LLC, The City Bakery, Inc., and Maury Rubin
(collectively, “Defendants”) in the above-referenced action.

As Your Honor is aware, the parties reached a settlement in principle on December 14, 2018.
(See Dkt. 27) On December 17, 2018, Your Honor ordered that this FLSA/NYLL action “is
hereby dismissed and discontinued without costs, and without prejudice to the right to reopen
the action within thirty days of the date of this Order if the settlement is not consummated.”
(See Dkt. 28)

I write, with the consent of Plaintiff’s counsel, to respectfully request an extension of time of
two weeks through January 31, 2019 so that the parties may finalize and execute the
settlement agreement, and submit the agreement for the Court’s approval as fair and
reasonable.

We thank the Court for its attention and consideration in this matter.

Sincerely,

/s/ Kevin K. Yam

Kevin K. Yam

Cc:      All Counsel of Record (Via ECF)




  littler.com
